Exhibit 10.5

 

AMENDMENT NO. 1 TO CONVERTIBLE SENIOR SECURED PROMISSORY NOTE

 

THIS AMENDMENT NO. 1 TO CONVERTIBLE SENIOR SECURED PROMISSORY NOTE (this
“Amendment”), dated as of September 25, 2020 (the “Effective Date”), is entered
into by and between Cohen & Company, LLC, a Delaware limited liability company
(the “Company”), and the DGC Family Fintech Trust (the “Noteholder”), a trust
established by Daniel G. Cohen (“Mr. Cohen”). Each of the Company and the DGC
Trust may be referred to herein as a “Party,” and, together, as the “Parties.”

 

RECITALS:

 

WHEREAS, on March 10, 2017, the Parties entered into the Convertible Senior
Secured Promissory Note (the “Note”); and

 

WHEREAS, in accordance with Section 11(d) of the Note, the Parties desire to
amend the Note to provide that the voting proxy granted therein shall be revoked
in the event that Mr. Cohen and/or his affiliates shall cease to beneficially
own (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) a majority of the voting securities of Cohen & Company Inc., pursuant
to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1.             Amendment to Section 6(a) of the Note. Effective as of the
Effective Date, the last sentence of Section 6(a) of the Note is hereby deleted
and replaced with the following language:

 

“Notwithstanding anything to the contrary herein, this Section 6 shall
automatically become null and void and the proxy set forth in this Section 6
shall be automatically revoked, in each case without further action by any
party, upon the earliest to occur of the following: (i) a Notice Default; (ii)
an Automatic Default; and (iii) if Daniel Cohen and/or his Affiliates shall
cease to beneficially own (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) a majority of the voting securities of
Parent.”

 

2.             Amendment to Section 6(b) of the Note. Effective as of the
Effective Date, Section 6(b) of the Note is hereby supplemented by adding the
following language immediately following Section 6(b)(ii) of the Note:

 

“(iii) “Affiliate” of a Person means any other Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and

 





 

 

(iv) “Person” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.”

 

3.             No Other Changes. Except as expressly amended by this Amendment,
all of the terms and conditions of the Note shall continue in full force and
effect and shall be unaffected by this Amendment.

 

4.             Amendment. This Amendment may not be amended or modified except
by a written agreement executed by the Parties.

 

5.             Governing Law. THIS AMENDMENT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES OR THE CONFLICTS OF LAW PRINCIPLES OF ANY
OTHER STATE IN EITHER CASE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANY OTHER STATE.

 

6.             Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

7.             Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns.

 

8.             Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same instrument

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Convertible Senior Secured promissory Note as of the date first written above.

 

  COMPANY:         COHEN & COMPANY, LLC         By: /s/ Joseph W. Pooler, Jr.  
Name: Joseph W. Pooler, Jr.   Title: Executive Vice President, Chief Financial
Officer and Treasurer         DGC TRUST:         THE DGC FAMILY FINTECH TRUST  
      By: /s/ Raphael Licht   Name: Raphael Licht   Title: Trustee         By:
/s/ Jeffrey D. Blomstrom   Name: Jeffrey D. Blomstrom   Title: Trustee

 



 

 